DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on November 3, 2022. Claim(s) 1-20 are pending. Claim(s) 7, 8, and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant's election of species of viral-induced pneumonia (diagnosis of subject) without traverse of the restriction requirement in the reply is acknowledged. The requirement is deemed proper and is therefore made FINAL. Claim(s) 1-6, 9-11, 19 and 20 are examined herein insofar as they read on the elected invention and species. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 19-20,  rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Johnson (US 2009/0221629).
 	
 	Regarding claim 1, Johnson teaches a method for inhibiting macrophage migration inhibitory factor (MIF) activity in a vertebrate subject in need thereof, comprising providing a therapeutically effective amount of ibudilast to said vertebrate subject ([0052]; claim 1)
 	Regarding claims 2, 3, and 6, Johnson teaches ibudilast is administered systemically, via intravenous, subcutaneous, oral, intranasal, sublingual or other systemic routes. In other embodiments, ibudilast is administered centrally, for example, intrathecally. In certain embodiments, multiple therapeutically effective doses of ibudilast are administered to the subject. In certain embodiments, ibudilast is administered according to a daily dosing regimen. In certain embodiments ibudilast is administered twice a day [0011].
 	Johnson teaches ibudilast antagonizes MIF activity, ibudilast may be useful for treating a large number of disorders where MIF activity is implicated. Thus, ibudilast can be provided in compositions, as described further below, to antagonize MIF activity in a vertebrate subject, such as a human, to treat a whole host of disorders associated with MIF [0052] including neuropathic pain [0122].
 	Regarding claim 5, Johnson teaches a therapeutically effective amount of ibudilast or another MIF antagonist will range from a total daily dosage of about 0.1 and 200 mg/day [0113].
 	Regarding claims 6 and 19-20, Johnson teaches dosing schedules include administration five times a day, four times a day, three times a day, twice daily, once daily, every other day, three times weekly, twice weekly, once weekly, twice monthly, once monthly, and so forth [0114].
 	Based on the foregoing reasons, the instant claims are deemed anticipated over the cited art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2009/0221629) as applied to claims 1-6 and 19-20 in the 102(a)(1) rejection above in view of Yang (Medical Science Monitor, 2020) of record (IDS 10/15/21, Reference B10).
Johnson is discussed above.
Johnson does not teach the specific patent population of the elected species, viral-induced pneumonia.
Yang teaches protection of acute respiratory distress syndrome (ARDS) with ibudilast (IBU) by interfering with pulmonary inflammation and apoptosis (abstract; page 7, Conclusion section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have known that ibudilast inhibits macrophage migration inhibitory factor (MIF) activity to a patient population suffering from neuropathic pain as taught by Johnson and envisioned employing ibudilast for the treatment of ARDS as taught by Yang.  The skilled artisan would have known that the MIF would also be inhibited since the same drug undergoes the same mode of action regardless of the population.  
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-6, 9-11, 19 and 20 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627